TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00465-CV



      Canyon Lake Area, Comal County, Volunteer Fire Department, Inc., Appellant

                                                 v.

                                  Patrick L. Lacombe, Appellee



                  FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
             NO. 95CV-307, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                On December 4, 2001, appellant filed an agreed motion to dismiss this cause. The

appellant has informed this Court that the parties have settled their dispute. The parties have agreed

to dismiss the suit, with prejudice. We will grant appellant’s motion; the appeal is dismissed with

prejudice.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: December 20, 2001

Do Not Publish